Blandford, Justice.
Marks recovered a judgment against Ferrill, and there upon-Ferrill in vacation made what he called an extraordinary motion for new trial. The court denied the motion, and the case is brought here for review.
Such a motion as this cannot be made in vacation. 55 Ga., 344.
But even if this motion had originated in term, and at the proper term, the affidavits to sustain plaintiff’s motion do not show that, if he had been present at the trial, a different result would have bee.n reached, and it is not shown that the movant was without fault in not being at the trial. Under these circumstances, we think the court was right in refusing the new trial.
Judgment affirmed.